Order appealed from unanimously modified, in the exercise of discretion, as hereinafter provided, without costs. In this action to set aside the election of officers and directors of a union, plaintiff sought an examination before trial in an attempt to establish irregularities in the distribution of ballots. Judicial policy favors permitting parties upon a proper showing to obtain information necessary and relevant to the conduct of their eases. However, even where there is no legal privilege against disclosure, certain types of information, confidential in nature, or subject to abuses if widely divulged, should be accorded judicial safeguards whenever possible (Meyer Bros. v. Higgins, 232 App. Div. 783; N. D. Q. Specialty Corp. v. Cypress Novelty Corp., 250 App. Div. 881; Haffenberg v. Wendling, 271 App. Div. 1057). The court, therefore, will modify the order granting the examination insofar as it requires production of union membership lists and related material to the extent of designating auditors to examine the union records and transmit to the plaintiff any information disclosed as to irregularities in the distribution of ballots. The expense of the auditors will be borne initially by the union and may be taxable as costs. Settle order. Concur — Botein, P, J., Breitel, Valente, Stevens and Bergan, JJ.